DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. Publication No. US 2020/0395752 in view of Huang et al. Publication No. US 2020/0083704.
	Regarding claim 1, Lai discloses an integrated circuit with capability of inhibiting electrostatic discharge (ESD) zap, the integrated circuit comprising:
an internal circuit [Fig. 2A, 240] connected between a second node [Fig. 2A, right side node of Mp1] and the first node [Fig. 2A, node connected to Vg 255]; and
an ESD inhibition circuit [Fig. 2A, 200] connected with the first pad [Fig. 2A, 250], the first node and the second node, wherein the ESD inhibition circuit comprises:
a capacitor bank connected between the first pad and a third node [Fig. 2A, capacitor bank 215 connected to the pad 250 via resistor R1 and 255];
a resistor connected between the third node and the first pad [Fig. 2A, R1 is connected between node 3 and pad 250];
a voltage selector [Fig. 2A, 230], wherein a first input terminal of the voltage selector is connected with the third node [Fig. 2A, a first input terminal of 230 is connected with the third node 3 through transistor Mp4], a second input terminal of the voltage selector is connected with a fourth node [Fig. 2A, a second input terminal of 230 is connected with node a], and an output terminal of the voltage selector is connected with a fifth node [Fig. 2A, the output terminal of 230 is connected with the fifth node c]; and
a switching transistor [Fig. 2A, Mp1], wherein a first terminal of the switching transistor is connected with the first pad [Fig. 2A, left side terminal of Mp1 is connected to the pad 250], a second terminal of the switching transistor is connected with the second node [Fig. 2A, right side terminal of Mp1 is connected with the second node], and a gate terminal of the switching transistor is connected with the fifth node [Fig. 2A, gate terminal of Mp1 is connected to the node c],
wherein the first input terminal of the voltage selector receives a first input voltage, and the second input terminal of the voltage selector receives a second input voltage, wherein if the first input voltage is higher than the second input voltage, the first input voltage is selected by the voltage selector and transmitted to the output terminal of the voltage selector, wherein if the second input voltage is higher than the first input voltage, the second input voltage is selected by the voltage selector and transmitted to the output terminal of the voltage selector [par. 0023, 0029, 0030].
	However, Lai does not disclose that the integrated circuit comprising an ESD protection circuit connected between a first pad and a first node, and that the order of which RC network is connected between the voltage pad Vpp and ground pad Vg is different. 
	Huang discloses an ESD protection circuit comprising: an ESD protection circuit [Fig. 7, 711] connected between a first pad [Fig. 7, PAD VDD] and a first node [Fig. 7, GND]; a capacitor connected between the first pad and a third node [Fig. 7, the capacitor C70 is connected between the first pad VDD pad and the third node ND 70]; and the resistor is connected between the third node [Fig. 7, ND70] and the first node [Fig. 7, GND].
	Lai and Huang are analogous electrostatic discharge protection circuits.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Huang’s ESD protection circuit into Lai, for the benefit of providing a discharge path between the first pad and ground.
Regarding claim 6, the combination of Lia and Huang discloses that the capacitor bank 215 comprises two or more capacitors in series, and that the capacitor bank could be connected between the first pad and the third node
Regarding claim 7, Lai discloses that the voltage selector [Fig. 2A, 230] comprises: a first transistor [Fig. 2A, Mp2], wherein a first terminal of the first transistor is connected with the third node, a second terminal of the first transistor is connected with the fifth node, and a gate terminal of the first transistor is connected with the fourth node [all connections are same as shown in Fig. 2A of Lai]; and 
a second transistor [Fig. 2A, Mp3], wherein a first terminal of second transistor is connected with the fourth node, a second terminal of the second transistor is connected with the fifth node, and a gate terminal of the second transistor is connected with the third node [all connections are same as shown in Fig. 2A of Lai].
	Regarding claim 8, Lai discloses that the first transistor and the second transistor are P-type transistors [Fig. 2A, Mp2, Mp3 are PMOS transistors].
	Regarding claim 9, Huang discloses that when the first pad [Fig. 3, Pad VDD] receives the ESD zap, the ESD protection circuit provides an ESD current path [Fig. 3, 111 provides a discharge path], an ESD current is conducted to the first node [Fig. 3, GND] through the ESD current path, and the first pad and the second node are isolated from each other through the switching transistor of the ESD inhibition circuit [Fig. 3, first pad VDD pad and the second node are isolated from each other through the switching transistor P30]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. Publication No. US 2020/0395752 in view of Huang et al. Publication No. US 2020/0083704, and further in view of Lin et al. Patent No. US 7,911,752.
Regarding claim 5, Lai and Huang do not disclose that a body terminal of the switching transistor is connected with the first pad.
Lin disclose an ESD protection circuit, comprising a switching transistor [Fig. 3, transistor P1], wherein the body terminal of the switching transistor is connected with the first pad [Fig. 3, the body terminal of P1 is connected with VPP-PAD].
All three teachings are analogous ESD protection circuits.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to connected the body terminal with the source terminal of the transistor in order to prevent any change in threshold voltage of the transistor and also to avoid the current flow through the body diode.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 2: The prior art does not disclose that the fourth node is connected with a second pad.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836